                   Case 3:19-cv-01697-VC Document 98 Filed 11/11/19 Page 1 of 1
                                                                                                        Î»-»¬ Ú±®³

1                                       UNITED STATES DISTRICT COURT
2                                   NORTHERN DISTRICT OF CALIFORNIA
3    Uniloc 2017 LLC,                                    )
                                                         )             3:19-cv-01697-VC
                                                             Case No: _______________
4                                                        )
                                         Plaintiff(s),   )   APPLICATION FOR
5                                                        )   ADMISSION OF ATTORNEY
              v.
                                                         )   PRO HAC VICE
6    Apple Inc.,                                         )   (CIVIL LOCAL RULE 11-3)
                                                         )
7                                                        )
                                         Defendant(s).
                                                         )
8
         I,         Alyssa Holland Ruderman       , an active member in good standing of the bar of
9      State of New York           , hereby respectfully apply for admission to practice pro hac vice in the
     Northern District of California representing:     Plaintiff                                in the
10
                                                                 Matthew D. Vella
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13       Prince Lobel Tye LLP                                   Prince Lobel Tye LLP
         One International Place, Suite 3700                    357 S Coast Highway, Suite 200
14       Boston, MA 02110                                       Laguna Beach, CA 93651
       MY TELEPHONE # OF RECORD:                               LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15       617-456-8000                                           949-232-6375
       MY EMAIL ADDRESS OF RECORD:                             LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD :
16       aruderman@princelobel.com                              mvella@princelobel.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5414008      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/11/2019                                            /s/ Alyssa H. Ruderman
22                                                                                   APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                               FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                                UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                      October 2012
